Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “An radiation” is recited in line 1 where --a radiation-- would be expected.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Regarding claim 1, the claim recites the limitations “image acquisition unit” and “detection unit” which use the generic placeholder “unit” coupled with functional language without reciting sufficient structure to perform the recited functions and the generic placeholder is not preceded by a structural modifier.  
	The limitations are interpreted as any means capable of performing the claimed functions since no corresponding structure is described in Applicant’s specification.

	Regarding claim 5, the limitation “calculation unit” is interpreted as any means capable of performing the claimed function since no corresponding structure is described in Applicant’s specification.

	Regarding claim 7, the limitations “substance information conversion unit” and “substance information correction unit” are interpreted as any means capable of performing the claimed function since no corresponding structure is described in Applicant’s specification.

	Regarding claim 10, the limitation “determination unit” is interpreted as any means capable of performing the claimed function since no corresponding structure is described in Applicant’s specification.

Regarding claim 11, the limitation “abnormal pixel correction unit” is interpreted as any means capable of performing the claimed function since no corresponding structure is described in Applicant’s specification.

	Regarding claim 13, the limitation “abnormal pixel correction unit” is interpreted as any means capable of performing the claimed function since no corresponding structure is described in Applicant’s specification.

	Regarding claim 15, the limitation “substance information conversion unit” is interpreted as any means capable of performing the claimed function since no corresponding structure is described in Applicant’s specification.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-16, claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as described above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structures, materials, or acts to the functions. 
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may, for each claim:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suyama (US 2012/0145910 A1) in view of Tada (US 2011/0235775 A1).

	Regarding claim 1, as best understood, Suyama discloses a radiation imaging system comprising: an image acquisition unit configured to acquire a plurality of radiation images (for high and low energies) by radiation imaging with a plurality of energies (high and low energies); and a detection unit (dual energy detection device) configured to detect, based on pixel values of the plurality of radiation images, whether there is any abnormal pixel (corresponding to a foreign substance) in at least one of the plurality of radiation images, wherein the image acquisition unit acquires a high-energy radiation image as a radiation image obtained by radiation imaging with high energy and a low-energy radiation image as a radiation image obtained by radiation imaging with low energy, which are radiation images obtained by radiation imaging with two types of energies, and the detection unit detects whether there is the abnormal pixel in any of the high-energy radiation image and the low-energy radiation image, based on a pixel value of the high-energy radiation image, a pixel value of the low-energy radiation image (par. [0004]).
	Suyama does not expressly disclose said detecting is further based on information concerning a predetermined substance that can be contained in an object at the time of radiation imaging.
Tada discloses detecting is further based on information (atomic number, density, thickness) concerning a predetermined substance that can be contained in an object at the time of radiation imaging (par. [0002]-[0004]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Suyama in view of the teachings of Tada so that said detecting is further based on information concerning a predetermined substance that can be contained in an object at the time of radiation imaging.
	One would have been motivated to do so to gain an advantage recited in Tada of imaging the inside of an object using the information (Tada, par. [0002]-[0004]).

	Regarding claim 2, as best understood, Suyama modified teaches the radiation imaging system according to claim 1, wherein the detection unit detects that the abnormal pixel is present, if a pixel value of the high-energy radiation image and a pixel value of the low-energy radiation image each do not fall within a range of pixel values obtained from effective atomic numbers of substances that can be contained in the object at the time of imaging and the two types of energies (Tada, par. [0002]-[0004], [0088]-[0091]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Suyama in view of the further teachings of Tada.
	One would have been motivated to do so to gain an advantage recited in Tada of imaging the inside of an object using the information (Tada, par. [0002]-[0004]).

Regarding claim 3, as best understood, Suyama modified teaches the radiation imaging system according to claim 1, wherein the detection unit detects that the abnormal pixel is present, if a pixel value of the high-energy radiation image and a pixel value of the low-energy radiation image each do not fall within a range of pixel values obtained from thicknesses of substances that can be contained in the object at the time of imaging and the two types of energies (Tada, par. [0002]-[0004], [0088]-[0091]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Suyama in view of the further teachings of Tada.
	One would have been motivated to do so to gain an advantage recited in Tada of imaging the inside of an object using the information (Tada, par. [0002]-[0004]).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suyama in view of Tada as applied to claim 1 above, and further in view of Karim (US 2017/0238887 A1).

	Regarding claim 4, as best understood, Suyama modified teaches the radiation imaging system according to claim 1, wherein the image acquisition unit acquires the high-energy radiation image and the low-energy radiation image, which are radiation images obtained by radiation imaging with two types of energies, and the detection unit detects that the abnormal pixel is present, if a pixel value of the high-energy radiation image and a pixel value of the low-energy radiation image each do not fall within a range of pixel values obtained from thicknesses of substances that can be contained in Tada, par. [0002]-[0004], [0088]-[0091]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Suyama in view of the further teachings of Tada.
	One would have been motivated to do so to gain an advantage recited in Tada of imaging the inside of an object using the information (Tada, par. [0002]-[0004]).
	Suyama modified does not expressly disclose using an intermediate-energy radiation image as a radiation image obtained by radiation imaging with an energy between the high energy and the low energy.
	Karim discloses using an intermediate-energy radiation image as a radiation image obtained by radiation imaging with an energy between a high energy and a low energy. (par. [0013]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Suyama in view of the teachings of Karim to include disclose using an intermediate-energy radiation image as a radiation image obtained by radiation imaging with an energy between the high energy and the low energy.
	One would have been motivated to do so to gain an advantage recited in Karim of generating an enhanced X-ray image (Karim, par. [0013]).

Claim(s) 5-16 is/are not rejected under 35 U.S.C. 103 as being unpatentable.

Regarding claim 5, as best understood, the cited prior art does not expressly disclose or suggest a calculation unit configured to calculate a rate between a pixel value of the high-energy radiation image and a pixel value of the low-energy radiation image for each pixel.
While multiple energy radiation imaging systems were generally known in the art as described in the 35 USC 103 rejections of claims 1 and 4 above, the cited prior art does not expressly disclose or suggest Applicant’s claimed calculation unit.
Applicant’s specification suggests an advantage of the invention is providing corrections and permitting visualization of the transmittance of radiation irradiating an object (Applicant’s specification, par. [0040]).

Regarding claims 6-16, the claims are not rejected due to their dependence on claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/           Primary Examiner, Art Unit 2884